—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered February 17, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*562Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly seated two white jurors who were peremptorily challenged by the defense. The Supreme Court’s determination that the purportedly “race-neutral” reasons proffered by the defense were in fact mere pretexts for racial discrimination is supported by the record (see, Hernandez v New York, 500 US 352; Batson v Kentucky, 476 US 79; People v Richie, 217 AD2d 84; People v Guess, 208 AD2d 559; People v Jones, 204 AD2d 485; People v Bailey, 200 AD2d 677; People v Mondello, 191 AD2d 462).
Furthermore, the trial court’s closure of the courtroom during the undercover officer’s testimony was proper (see, People v Ayala, 90 NY2d 490; People v Martinez, 82 NY2d 436; People v Nicot, 237 AD2d 310; People v Wells, 225 AD2d 567).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review. Copertino, J. P., Friedmann, Krausman and Goldstein, JJ., concur.